MEMORANDUM OPINION
                                        No. 04-12-00340-CR

                                         Dwayne PERKINS,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR8709
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 8, 2012

DISMISSED

           On June 14, 2012, we notified the appellant that the trial court’s certification in this

appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right of

appeal.” Additionally, the clerk’s record contained a written waiver signed by the appellant

pursuant to which he entered a plea of no contest. The trial court’s judgment also reflected that

there was a plea bargain agreement, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Therefore, the trial court’s
                                                                                     04-12-00340-CR


certification accurately reflected that the criminal case is a plea-bargain case. See TEX R. APP. P.

25.2(a)(2).

       In our June 14, 2012 order, we warned the appellant that “[this] appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” See id. R. 25.2(d). We ordered that this appeal would be dismissed

pursuant to Rule 25.2(d) unless the appellant caused an amended trial court certification to be

filed by July 16, 2012, that showed the appellant has the right of appeal. See id. R. 25.2(d), 37.1;

see also Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Daniels v. State, 110
S.W.3d 174, 176 (Tex. App.—San Antonio 2003, no pet.). No response was filed. Accordingly,

we dismiss this appeal.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-